Citation Nr: 1145522	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-04 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been sufficient to reopen the claim of entitlement to service connection for a heart disorder (also claimed as chest pain).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. R. Bodger






INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969 and from June 1980 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Following the April 2006 rating decision, the Veteran appealed the noncompensable evaluation of his service-connected facial scars.  In a January 2009 rating decision, the RO increased the Veteran's disability evaluation from 0 percent to 10 percent.  In February 2009, the Veteran only perfected his claim of service connection for a heart disorder.  In May 2011, the Veteran, through his representative, expressly withdrew his appeal for an increased evaluation for facial scars.  As such, that matter is no longer before the Board.  See 38 C.F.R. § 20.204.  

The RO initially adjudicated the Veteran's claim of service connection for chest pain in a January 1993 rating decision.  In October 2005, the Veteran filed a claim of service connection for a heart disorder.  In this claim and subsequent statements the Veteran has asserted that he had chest pain during service and continued to have chest pain after service until he was diagnosed with a heart disorder and treated with surgery and medication.  The scope of a disability claim includes any disability that may reasonably be encompassed by an appellant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issue is recharacterized to reflect that it is one of service connection for a heart disorder, to include chest pains.  Because the matter was adjudicated in January 1993 and due to the fact that the Veteran did not appeal that decision, the January 1993 decision is final, and the October 2005 claim is treated as a petition to reopen a claim of service connection.  

The claim of service connection for a heart problem is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1. A January 1993 rating decision denied the claim of entitlement to service connection for chest pain finding that there was no evidence of a ratable disability.  

2.  Evidence received since the January 1993 rating decision raises a reasonable possibility of substantiating the claim of service connection for a heart disability.


CONCLUSION OF LAW

The January 1993 rating decision, which denied the claim of entitlement to service connection for a heart disability is final; evidence received since January 1993 in relation to this claim is new and material; the claim may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect solely to the petition to reopen the service connection claim for a heart disorder, VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Since the benefit sought on appeal is being granted, any deficiencies in notice were not prejudicial to the Veteran.

II.  New and Material Evidence

As indicated above, the Veteran initially raised a claim of service connection for chest pain, which was denied by the RO in a January 1993 rating decision.  He did not appeal and the decision became final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 20.1103 (2011).  In October 2005, the Veteran filed a claim of service connection for a heart disorder.  The Veteran has consistently claimed that the chest pains that he experienced during service are the same that he experienced after service discharged and which were subsequently diagnosed as coronary artery disease and treated with surgery and heart medication.  The symptoms described for the claim adjudicated in January 1993 and the symptoms discussed during the current appeal.  As such, the claim is recharacterized as one of service connection for a heart disorder, to include chest pains.  Because the matter initially adjudicated became final, the current claim is treated as a petition to reopen his claim.  See Clemons, 23 Vet. App. 1.  

Generally, a claim which has been denied in a final rating or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that a previously and finally disallowed claim may be reopened when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) (2011) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the January 1993 decision, the claims file included the Veteran's service treatment records and an October 1992 VA examination.  The Veteran's service treatment records reveal that the Veteran complained of chest pain in March 1964 and July 1964.  In May 1987 and September 1987 chest x-ray reports, the Veteran's heart was within normal limits.  In an October 16, 1987 note, it was indicated that the Veteran had three episodes of chest pain and was recommended to complete a treadmill test.  In an October 21, 1987 treatment note, it was indicated that the Veteran was being worked up for atypical chest pain.  He was admitted for treatment after complaints of chest pain on October 26, 1987.  In an October 28, 1987 Narrative Summary, it was indicated that the Veteran had a history of reterosternal chest pain radiating to his jaw associated with shortness of breath and no diaphoresis.  The note indicates that the Veteran was given a treadmill consult where an EKG revealed Q waves in 3 and F and new T wave conversions in 3 and F.  The Veteran was treated with mediation and his pain resolved.  Myocardial infarction was ruled out by negative enzymes and EKG results.  The Veteran had no further episodes of chest pain.  He underwent a stress test on October 28, 2987 where he went 12 minutes without chest pain.  He was discharged with various medications and told to follow-up with the internal medicine clinic.  In a November 1987 treatment note, the examiner indicated that by September 1987 the Veteran had developed chest tightness and wheezing which persisted throughout October 1987 when he was admitted to the hospital.  Myocardial infarction was ruled out at that time and he was discharged with inhalers and prednisone.  He was diagnosed with chest pain along with allergic and vasomotor rhinitis and fatigue.  

The Veteran continued to complain of chest pain in August 1990 where he was diagnosed with atypical chest pain.  An August 1990 treadmill test was performed which yielded an atypical chest evaluation.  The examiner indicated that the treadmill did not rule out coronary artery spasm but implied that the Veteran did not have a "high risk fixed disease."  In the February 1992 separation examination, the Veteran's heart was found to be normal.  He complained of pain and pressure in his chest but denied heart trouble.  A February 1992 ECG was normal.  

In an October 1992 general VA examination, the Veteran's heart and lungs were found to be essentially normal.  He was diagnosed with chest pain, etiology unknown.  

In the January 1993 decision, the RO acknowledged the Veteran's history of chest pain during service.  The RO also noted that the October 1992 VA examination revealed essentially normal heart and lungs.  In so finding, the RO determined that service connection was denied as the Veteran did not suffer from a current disability.  

Since the January 1993 decision, evidence that has been added to the claims file to include the Veteran's own lay statements, medical records from the VA Medical Centers in Iowa City and Peoria, private medical records from Dr. J.R.S., Dr. M.R.S., and from Saint Francis Medical Center.  

Private treatment notes from a Dr. M.R.S., dated in March 2001 and May 2001, show that the Veteran was diagnosed with hypertension.  In September 2004, Dr. J.R.S. diagnosed the Veteran with significant single vessel atherosclerotic coronary disease following admission for complaints of chest pain and an abnormal stress test.  In October 2004, the Veteran underwent a cardiac catheterization at Saint Francis Medical Center where a stent was placed in the left anterior descending coronary artery.
  
A September 2005 VA treatment note shows continued complaints of chest pain and exertional fatigue.  The Veteran was diagnosed with coronary artery disease and atypical left arm numbness.  A September 2005 note indicated a non-diagnostic exercise treadmill test with no chest pain.  An August 2006 treatment note indicates a diagnosis of stable coronary artery disease.  

The Veteran was afforded a VA examination in April 2008 where he was diagnosed with coronary artery disease, status post stent placement in his left anterior descending coronary artery; and a long standing history of chest pain since 1987.  

The Veteran has also submitted numerous lay statements to support his claim. The Veteran has maintained that he suffered from in-service chest pain which continued after service separation until the placement of his stent in 2004.  The Board finds that the Veteran is competent to give evidence about what he experienced in-service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is competent to report what comes to him through his senses, medical evidence is often required to diagnose a medical disorder or render an opinion as to the cause or etiology of a current disorder because the Veteran does not have the requisite medical knowledge or training to render a diagnosis or determine a cause unless a condition may be diagnosed by its unique and readily identifiable features and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  

In this case, the RO denied the Veteran's claim for a heart disorder/chest pain in January 1993 because the Veteran did not suffer from a current disability as evidenced in an October 1992 VA examination.  Since the January 1993 rating decision, new and material evidence has been received to reopen the claim for a heart disorder.  In particular, the medical evidence establishes that the Veteran has continued to complain of chest pain and was diagnosed with hypertension and coronary artery disease.  Further, the Veteran's service treatment records indicate that he complained of chest pain which started in 1987.  Finally, the Veteran's competent lay statements and the VA treatment records of continued chest pain provide a potential link between any heart disorder and service.  As will be discussed below, the VA examination and medical opinion are inadequate and, therefore, the competent evidence submitted relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the petition to reopen the claim of service connection for a heart disorder is granted.  See 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received sufficient to reopen the claim of service connection for a heart disorder, the appeal is granted.  


REMAND

Reasons for Remand:  To provide the Veteran with another VA examination.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist includes obtaining records in the custody of a federal department or agency.  38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)(holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).  The duty to assist also includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A sufficient rationale and supporting explanation need to be provided that address such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  See also Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As provided above, the Veteran was provided a VA examination in April 2008 to assess the nature and etiology of any heart disorders.  Upon examination, the VA examiner diagnosed the Veteran with coronary artery disease, status post stent placement in 2004 with longstanding history of chest pain since 1987.  The examiner then concluded that he was unable determine whether the Veteran's coronary artery disease was related to his in-service chest pain.  
  
The April 2008 VA examiner did not provide sufficient reasons for being unable to provide a concrete opinion.  It appears that the VA examiner's main premise for being unable to render an opinion is based upon two in-service stress tests in 1987 and 1990, which were unremarkable.  However, as noted above, an August 1990 in-service treadmill test report indicated abnormal, non-diagnostic test results which did not rule out coronary artery spasm.  This finding appears contradictory to the VA examiner's assessment that he could not determine the etiology of the Veteran's heart disorder without resort to speculation.  Further, the examiner did not comment on the continuity of the Veteran's symptomatology.  For these reasons, the examination is insufficient.  

While the Board is cognizant of the difficulty in rendering an opinion as to the nature and etiology of the Veteran's heart disorder, to include whether his in-service chest pains are related to his diagnosed coronary artery disease, the examiner must consider all available evidence, including the Veteran's history of chest pains during and after service and attempt to address that question.  If the examiner is unable to render an opinion, he or she must include a discussion of all relevant facts and provide an explanation as to why an opinion would be speculative.

As the VA examiner did not provide a clear basis for the statement that an opinion could not be provided without resort to mere speculation, the Board finds that the opinion was insufficient without additional explanation or comment under the holding in Jones.  The April 2008 VA examination is inadequate, and the matter must be remanded for a clarifying opinion.  

Accordingly, the case is REMANDED for the following action:

1. Request from the same VA examiner who performed the April 2008 examination, if available, a clarifying opinion regarding the nature and etiology of the Veteran's heart disorder.  If necessary, a repeat examination, to include any testing believed to be required to answer the following questions, should be scheduled.  

The examiner should review all pertinent medical records in the claims file, to include the August 1990 treadmill test which showed abnormal results and suggested coronary artery spasm, and a copy of this REMAND, and should state in the examination report that such review was performed.  All pertinent clinical findings and a complete rationale for all opinions expressed should be set forth in the written report.  

The Veteran has asserted that he sought treatment for chest pains during service and that his chest pains, which include pain and tightness, continued after service discharge until a stent was placed in his left anterior descending coronary artery in 2004.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, to include his symptoms.  The examiner is asked to comment on the Veteran's competent assertions of continuity.  

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current heart disorder is causally or etiologically related to his military service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  For example, no medical expert could provide the requested opinion because information from service or shortly thereafter is missing; current medical knowledge could yield many possible answers and/or opinions; the examiner lacks the expertise to render the requested opinion; or other testing is needed.  In so doing, the examiner should also identify the evidence required in order to render a non-speculative opinion.  Thereafter, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.

2. After the requested development has been completed, the AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


